Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Gabrielle Gelozin Reg. No. 78,904 on 7/8/2022. Applicant has authorized an amendment to claims 1, 11, 17, 19, and 20.			
The applications claims 1, 11, 17, 18, and 19 has been amended as follows: 
Claim 1 line 7, “fuel” is amended to “a fuel”
Claim 11 line 11, “fuel” is amended to “a fuel”
Claim 17 line 7, “a valve assembly shut off of cooking fuel” is amended to “the valve assembly to shut off a cooking fuel”
Claim 19 line 1, “Claim 18” is amended to “Claim 17”
Claim 20 line 1, “Claim 18” is amended to “Claim 17”

Allowable subject matter
Claims 1-7, 9-17, and 19-20 are allowed. Claims 8 and 18 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 1, 11, and 17, the prior art fails to disclose the specifically claimed valve controls the delivery of fuel and cooking agent to the heating element as well as shutoff off the heating element from the source of cooking fuel in the event of fire, where the noted heating element is within or below the cooking volume of the cooking appliance. Applicants arguments with regards to the previous rejection was found persuasive.  
Claims 2-7, 9-10, 12-15, 16, and 19-20 are seen to be in allowance for further limiting claims 1, 11, and 17 from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752